DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 6, 2021 has been entered.
Claims 1, 2, 4, 7, 12-15 and 17-26 are pending wherein claims 12-15 remain withdrawn pursuant to the election made by Applicant in the response filed on July 22, 2020, albeit the withdrawn claims are subject to rejoinder upon the allowance of claim 1. Applicant amended claims 1, 4, 7 and 18-21, and added new claims 23-26. 
Response to Arguments
Despite the amendment made to independent claim 1, Applicant’s arguments with respect to the patentability of the claims are verbatim identical to the arguments set forth in the response filed on March 31, 2021. Because the previous arguments were not persuasive, the arguments set forth in the instant filings are also unpersuasive. 
Because Applicant’s arguments were fully addressed in the advisory action dated April 8, 2021, Applicant is advised to refer to the advisory action for the rebuttal to the arguments. 
Regarding Applicant’s argument that claim 1 is patentable over the disclosure of Bohm and Govyadinov et al. because neither reference discloses or suggests an auxiliary liquid channel having a second end, the second end “being a blind ending that is a capped end having no outlet”, the argument will be readdressed to account for the amended language. That said, despite the amendment made to claim 1 in an attempt to further limit the “blind ending”, the argument remains unpersuasive because the amendment does not further limit the blind ending. Specifically, the limitation “bling ending” was previously interpreted by the examiner to refer to a structure having a capped end devoid of an outlet 
Claim Objections
While the examiner maintains that the limitation “channels of” in claims 18 and 19 should be deleted because the limitation “the auxiliary liquid channels” is self-evident (i.e. “channels of the…channels” is redundant), given that Applicant can be their own lexicographer, the objection will not be enforced and is hereby withdrawn. 
Claim 7 is objected to because the limitation “in the main liquid channel” should be deleted. The limitation is redundant. 
Claim 23 is objected to because the claim is grammatically inconsistent. The limitations “the first and second cavity” and “the first and second cavities” should be amended to be consistent. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 23 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The specification is silent regarding the relative dimensions (e.g. lengths) of the cavities and the auxiliary liquid channel so as to provide support for the subject matter of new claim 23. Because the 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 18, 20, 21, 23, 24 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the only fluid actuator moving fluid through the main liquid channel".  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear what the limitation intends to convey. Given that claim 1 recites a single fluid actuator, it is unclear to what the limitation “the only fluid actuator” refers.  
Claim 18 is indefinite because of the limitation “an end opposite the main liquid channel”. Based on nomenclature established in claim 1, the limitation appears to refer to the second end. If so, the limitation should be changed to “the second end”. Likewise, the limitation “dead-end” should be changed to “blind ending” given that claim 1 establishes a nomenclature for such a feature. If consistent nomenclature is not used throughout the claims, the claims become indefinite due to the fact that a distinction is presumed to exist among different nomenclature. 
Claim 18 is also indefinite because of the limitation “channels…both have”. The limitation conveys that the device comprises exactly two channels, meaning that there is no antecedent basis for the recitation since the claim does not previously establish that the device comprises exactly two auxiliary liquid channels. It appears that the limitation “both” intends to modify the features of each channel. If so, either 1) the limitation “both” should be deleted, or 2) the limitation “both have” should be changed to “have both”. 
Similarly, claim 20 is indefinite because the claim conveys that a single auxiliary liquid channel is symmetrical with a center of the main liquid channel, which does not make sense. It appears that the claim intends to convey that the auxiliary liquid channels at the two ends of the main liquid channel are symmetrical with respect to a center of the main liquid channel. If so, the claim should be amended to 
Claim 21 is indefinite because the distinction between the first cavity, the second cavity, and the reservoir is unclear. According to the claim, both cavities are part of a single reservoir, meaning that the distinction between the elements may be merely nominal. Further clarification regarding the nature of the cavities and the reservoir is requested (e.g. Does the reservoir comprise a large chamber with two smaller cavities therein? If the cavities are part of a single reservoir, how are the cavities physically separated such that liquid can be transported from one cavity to the other as recited in claim 1? Is the main liquid channel also in the reservoir and connect the two cavities within the reservoir?). For examination purposes, the limitations will be interpreted broadly.   
In addition, claim 21 recites “the auxiliary liquid channel” even though the claim recites a plurality of auxiliary liquid channels. It is unclear to which channel the limitation refers. 
Claim 23 is indefinite because it is ambiguous. It is unclear whether each cavity extends above and below the main liquid channel, or whether one cavity extends above and another cavity extends below the main liquid channel such that, as a group the cavities extend above and below the main liquid channel.  
Claims 24 and 26 are indefinite because there is no antecedent basis for the limitation “the transport channel”. 
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 7, 22 and 24-26 are under 35 U.S.C. 103 as being unpatentable over Bohm (US 2005/0217743 A1) in view of Williams et al. (US 2012/0152361 A1). 
With respect to claim 1, Bohm discloses a microfluidic device (see [0025]) comprising (see Fig. 17):
a body having a microfluidic network, the network including:
a main liquid channel 102 to transport a liquid 110 from a first cavity (left side) of the microfluidic network to a second cavity (right side) of the microfluidic network (see Fig. 17), wherein the main liquid channel 102 does not contain a fluid actuator;

a fluid actuator 126 positioned in the auxiliary liquid channel 114/150 to induce liquid flow in the main liquid channel 102 (see [0046]). 
The device disclosed by Bohm differs from the claimed invention in that the auxiliary liquid channel 114/150 of the Bohm device is positioned perpendicular relative to a longitudinal axis of the main liquid channel 102, not non-perpendicular as recited in claim 1.
However, to facilitate the flow of the liquid 100 past passive valves 106 (see Fig. 12), it would have been obvious to one of ordinary skill in the art to position the auxiliary liquid channel 114/150 at an angle that is non-parallel and non-perpendicular relative to the main liquid channel 102. According to Williams et al., an actuator 34a can be positioned at various angles relative to a liquid channel 22 to apply different directional forces to a liquid inside the liquid channel 22 such that the liquid flows in a desired direction with the desired velocity (see Figs. 1, 3-7 and [0031]).
With respect to claim 2, the fluid actuator 126 is positioned closer to the second end of the auxiliary liquid channel 114/150 than to the first end of the auxiliary liquid channel (see Figs. 12-14).  
With respect to claim 4, the auxiliary liquid channel 114/150 is positioned asymmetrically relative to the overall length of the main liquid channel 102 (see Fig. 17). Moreover, if the Bohm device is modified as discussed above, then the fluid actuator in the auxiliary liquid channel would be configured to induce a unidirectional fluid flow in the main liquid channel.   
With respect to claim 7, the main liquid channel comprises a device 162 to analyze biological fluid (see Fig. 16).
With respect to claim 22, depending on the desired force to be applied to the liquid 110, it would have been obvious to one of ordinary skill in the art to position the auxiliary liquid channel 114/150 at any angle relative to the main liquid channel 102, including 45 degrees. 
With respect to claim 24, due to fact that there is no context, let alone antecedent basis, for the limitation “the transport channel”, the transport channel can correspond to any channel having any 
With respect to claim 25, given that the fluid actuator (air) moves within the auxiliary liquid channel (see Figs. 12 and 13) and given that the auxiliary fluid channel is microfluidic and has a length on the order of 25-2500 microns (see [0031]), it appears that the fluid actuator is at some point positioned between 50 and 150 microns from the first end of the auxiliary liquid channel. 
With respect to claim 26, there is no context, let alone antecedent basis, for the limitation “the transport channel”. That said, the second end of the auxiliary liquid channel can be deemed closer to a centerline of an imaginary transport channel than the first end of the auxiliary liquid channel. 

Claims 1, 2, 4, 7, 17, 19, 20 and 22-26 are under 35 U.S.C. 103 as being unpatentable over Govyadinov et al. (US 2014/0377145 A1).
The applied reference has a common assignee and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to claim 1, Govyadinov et al. disclose a microfluidic device (see title) comprising (see Fig. 10):
a body having a microfluidic network, the network including:
a main liquid channel 121 to transport a liquid from a first cavity 1005-2 of the microfluidic network to a second cavity 1005-5 of the microfluidic network, wherein the main liquid channel 121 does not contain a fluid actuator (see Fig. 10);

a fluid actuator 125-4 positioned in the auxiliary liquid channel 124-4 to induce liquid flow in the main liquid channel 121 (see Fig. 10). 
The device illustrated in Figure 10 of Govyadinov et al. differs from the claimed invention in that the first and second ends of the U-shaped auxiliary liquid channel 124-4 illustrated in Figure 10 of Govyadinov et al. is perpendicular relative to the longitudinal axis of the main flow passageway defined by the main liquid channel 121 (see Fig. 10). However, Govyadinov et al. disclose that the transverse flow created by the fluid actuator 125-4 need not be perpendicular to the direction of fluid flow inside the main liquid channel 121 (see [0033]). Instead, the transverse flow can be any angle that is non-parallel to the fluid flow inside the main liquid channel 121 so as to produce the desired mixing amalgamation inside the main liquid channel 121 (see [0033]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to angle the first and second ends of the U-shaped auxiliary liquid channel 124-4 illustrated in Figure 10 of Govyadinov et al. such that the U-shaped auxiliary liquid channel 124-4 is non-parallel and non-perpendicular to the longitudinal axis of the main flow passageway defined by the main liquid channel 121.
With respect to claim 2, the fluid actuator 125-4 is positioned closer to the second end of the auxiliary liquid channel 124-4 than to the first end of the auxiliary liquid channel 124-4 (see Fig. 10).  
With respect to claim 4, the auxiliary liquid channel 124-4 is positioned asymmetrically relative to the overall length of the main liquid channel 121 (see Fig. 10).  
With respect to claim 7, while Govyadinov et al. do not explicitly disclose that the main liquid channel comprises an analyzer, given that the device has biological and chemical applications, including chemical synthesis, diagnostics and DNA replication (see [0001]), it would have been obvious to one of ordinary skill in the art to provide the main liquid channel with a device configured to analyze biological fluid. 

Based on the language of claim 1, the limitations directed to the features of the auxiliary liquid channel apply only to a single auxiliary channel. That said, the additional auxiliary channels recited in claim 17 need not have, for example, blind endings. If Applicant intends the limitations to apply to each auxiliary liquid channel, then an appropriate amendment should be made. For example, claim 1 should be amended to recite “at least one auxiliary liquid channel” and the limitations directed to the auxiliary liquid channel features should be preceded by “each of the at least one auxiliary liquid channel”.   
With respect to claims 19 and 20, a plurality of auxiliary liquid channels (e.g. 124-1, 124-3, 124-4 and 124-5) are located on both sides of the main liquid channel 121, including auxiliary liquid channels (124-1 and 124-4) at opposite ends of the main liquid channel 121, the auxiliary liquid channels (124-1 and 124-4) being symmetrical with respect to an axial center (horizontal axis) of the main liquid channel (see Fig. 10).  
With respect to claim 22, as discussed above, Govyadinov et al. disclose that the transverse flow created by the fluid actuator 125-4 can be any angle that is non-parallel to the fluid flow inside the main liquid channel 121 so as to produce the desired mixing amalgamation inside the main liquid channel 121 (see [0033]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to angle the first and second ends of the U-shaped auxiliary liquid channel 124-4 illustrated in Figure 10 of Govyadinov et al. such that the U-shaped auxiliary liquid channel 124-4 is substantially 45 degrees relative to the longitudinal axis of the main flow passageway defined by the main liquid channel 121.
With respect to claim 23, the first and second cavities extend above and below the main liquid channel (see Fig. 10), and the auxiliary liquid channel 124-4 extends away from the main liquid channel to a same extent as the first and second cavities extend below the main liquid channel. 
With respect to claim 24, due to fact that there is no context, let alone antecedent basis, for the limitation “the transport channel”, the transport channel can correspond to any channel having any volume capacity. That said, the first and second cavities each have a volume capacity greater than a volume capacity of a transport channel. 

With respect to claim 26, there is no context, let alone antecedent basis, for the limitation “the transport channel”. That said, the second end of the auxiliary liquid channel can be deemed closer to a centerline of an imaginary transport channel than the first end of the auxiliary liquid channel. 
Allowable Subject Matter
Claims 18 and 21 would be allowable if they are rewritten to overcome the applicable 35 U.S.C. 112 rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Bohm and Govyadinov et al. each disclose a microfluidic device, as discussed above. However, neither reference discloses or renders obvious:
1) a plurality of auxiliary liquid channels having a blind ending, said channels positioned on opposite sides of the main liquid channel, as recited in claim 18; or
2) an auxiliary liquid channel extending from a corner of the main liquid channel where the main liquid channel changes direction, as recited in claim 21. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL S HYUN/Primary Examiner, Art Unit 1797